NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


AYANNA MICHELLE PALACIO,                  )
DOC# T35458,                              )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-1575
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed June 29, 2018.

Appeal from the Circuit Court for Pasco
County; Kimberly Campbell, Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.

             Affirmed.



NORTHCUTT, SLEET, and SALARIO, JJ., Concur.